DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a substrate cleaning apparatus comprising a chuck assembly, the chuck assembly including a chuck having a receiving cavity for holding the substrate, the receiving cavity being surrounded by a top surface of the chuck; at least one first nozzle; and an ultra or mega sonic device, disposed above the top surface of the substrate and the top surface of the chuck for providing an ultra or mega sonic cleaning to the substrate, a gap formed between the ultra or mega sonic device and the top surface of the substrate and the top surface of the chuck, the gap being fully and continuously filled with the liquid so that an entire underneath of the ultra or mega sonic device being filled being filled with the liquid all the time during the cleaning process.
The closest prior art of record is that of U.S. Patent No. 6,431,184 to Taniyama.  Taniyama teaches a substrate cleaning apparatus, comprising a chuck assembly; at least one first nozzle; and an ultra or mega sonic device disposed above the top surface of the substrate, a gap formed between the ultra or mega sonic device.  Taniyama does not teach the receiving cavity being surrounded by a top surface of the chuck.
The advantage of the current invention over that of the prior art to Taniyama is that by having the receiving cavity being surrounded by a top surface of the chuck, that even when the substrate rotates in the chuck, the underneath of the ultra or mega sonic device will be filled with the liquid thereby continually providing the cleaning effect thereto, further enhancing the cleaning process thereof through time and exposure.
Since claim 1 is allowed, claims 2-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711